DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/31/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022, 05/13/2022 and 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-6, 8, 14 and 16-19 are amended.
Claims 22-24 are new
Claims 1-24 are pending in the application and are presented to be examined based upon their merits.
Response of Arguments
Interview
The interview that took place in regards to the instant application on January 20, 2022 is acknowledged.
Double Patent Rejection
In view of the current amendments of the independent claims, the examiner has withdrawn the provisional rejection of co-pending application 16/457,893.
Claim Rejections under 35 U.S.C. 101
Based upon the newly amended claim language, the 35 U.S.C. 101 is maintained and are presented below for the applicant’s convenience. In regards to the applicant’s allegation that the currently amended claims integrate the abstract idea into a practical application by improving to the technical field, e.g., smart contracts, distributed ledgers, and downstream product tools.  Wherein the claim recites, “one of the IP assets includes an instruction set executable by a downstream production tool, and the instruction set is tokenized and stored on the distributed ledger…” does not improve a computer or the technology, but performs computer functions (i.e., tokenize and store an instruction, wherein the of  function of tokenize (or parsing data) and storing data) which implement the abstract idea. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention (i.e., claims 1-24) is directed to a judicial exception without significantly
more.
Under Step 1, Claims 1-7 and 21-24, and 14-20 are  system claims , claims 8-13 are  process claims and.
Under Step 2A (Prong 1), The claims are directed to an abstract idea. The abstract idea is the enabling of a transaction. At least claim 1 recite(s).
“… storing instructions…aggregate a set of intellectual property (IP)  owned by one or more entities into aggregate IP, wherein the aggregate IP is licensable to a third party;
…access a distribution ledger that stores a plurality of IP references… receive an IP addition request that requests to add an IP asset to the aggregate IP, wherein the IP addition request includes an IP description value of the IP asset;
determine to add the IP asset to the aggregate IP based on the IP description value and the IP addition request; and
in response to determining to add the IP asset to the aggregate IP, add the IP asset corresponding to the IP description value to the aggregate …, wherein one of the IP assets includes an instruction set … and the instruction set is tokenized and stored… an operation to interpret an access request for the instruction set on the distributed ledger, and in accordance with a licensing term, to provide a provable access to the instruction set and command the downstream production tool using the instruction set; and
an operation to record a transaction … and a compute resource comprising one or more processing devices that execute computer-executable instructions stored in the non-transitory computer-readable storage medium and configured to perform computing tasks for at least one operation corresponding to the added IP asset, wherein the at least one operation corresponds to transaction execution tasks associated with the added IP asset.”
Which can be grouped as certain method of organizing human activity which includes include legal agreements including contracts (licensing terms) and/or legal obligations.
Under Step 2A (Prong 2), This judicial exception is not integrated into a practical application
because the claim does not provide an additional element or combination of elements as a whole that
reflects an improvement to a computer, or an improvement to other technology or technical field. In
particular the aggregation of licensing terms, accessing the aggregated IP licensing terms, interpreting an
IP value and add IP licensing terms are similar to merely including instructions to implement an abstract idea.”
Under Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claim(s) do not implement an element which
provides a computer function that is not considered patent eligible. For example, the aggregation of licensing terms, accessing the aggregated IP licensing terms, interpreting an IP value and add IP licensing
terms is similar to computer functions of collecting information, analyzing it and displaying certain results
of the collection and analysis, or electronic record keeping [see e.g., Alice Corp, 134 S. Ct at 2359 (creating and maintain “shadow accounts”; Ultramercial, 772 F.3d at 716 (updating an activity log)] or receiving or
transmitting data over network, e.g., using the Internet to gather data [see e.g., buySAFE, Inc., v. Google.,

765 F.3d, 1350, 1355 (Fed. Cir. 2014) ( also explain how creating a contractual relationship is patent
ineligible).
Regarding claims 8 and 14 are rejected for the same reasons as claim 1
Regarding claims 2-7, 9-13 and 15-24 the claims do not provide an additional element that provides a meaningful limitation but are more closely similar to creating a contract relationship.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/
 Primary Examiner, Art Unit 3692